Citation Nr: 1100451	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-03 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 
1997.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia, which 
continued the noncompensable rating for the Veteran's migraine 
headaches.  A subsequent January 2009 decision review officer 
decision assigned the current 10 percent rating, effective from 
January 10, 2006.  However, as this grant does not represent a 
total grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

For the reasons detailed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board finds that further development 
is required in order to comply with the duty to assist.

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2010).  Under this Code, a 0 percent 
disability rating is assigned for less frequent attacks than for 
a 10 percent rating.  A 10 percent disability evaluation is 
warranted for characteristic prostrating attacks averaging one in 
2 months over the last several months.  A 30 percent disability 
rating is assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month over 
the last several months.  A 50 percent rating is assigned for 
migraines with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and 
frequency of prostrating attacks of migraine headaches necessary 
for a higher rating under Diagnostic Code 8100, the Board 
observes that the rating criteria do not define "prostrating," 
nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 
(1999) (in which the Court quotes Diagnostic Code 8100 verbatim 
but does not specifically address the matter of what is a 
prostrating attack.)  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, 
THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined 
as "utter physical exhaustion or helplessness."  A very similar 
definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1367 (28th Ed. 1994), in which "prostration" is defined as 
"extreme exhaustion or powerlessness." 

In this case, the Board observes that the Veteran has not been 
accorded a VA medical examination which evaluated the severity of 
his service-connected migraine headaches.  The Veteran's 
accredited representative also noted this fact in a December 2010 
statement and contended that at a minimum, the case should be 
remanded for such an examination.  The Board concurs that such an 
examination is necessary, especially as recent statements from 
the Veteran suggest that his migraine headaches are more severe 
than contemplated by the current 10 percent rating.  For example, 
as part of his February 2009 Substantive Appeal, he reported that 
he experienced two headaches a month where bedrest was required.  
Additionally, the Board notes that no treatment records appear to 
be on file regarding this disability since December 2006, a 
period of approximately 4 years.  Therefore, the Board is 
concerned that the evidence of record may not accurately reflect 
the current severity of the Veteran's disability.

In view of the foregoing, the Board concludes that this case must 
be remanded for a contemporaneous medical examination that 
thoroughly evaluates the severity of the Veteran's service-
connected disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking an 
advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its ultimate 
conclusions.).  The Board further finds that any outstanding 
treatment records regarding this disability should be requested 
while the case is on remand.

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a Veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his migraine 
headaches since December 2006.  After 
securing any necessary releases, the AMC/RO 
should obtain those records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
current nature and severity of his 
service-connected migraine headaches.  The 
claims folder should be made available to 
the examiner for review before the 
examination.

It is imperative that the examiner comment 
on the functional limitations caused by the 
migraine headaches, including the 
frequency, duration, and symptomatology 
experienced during prostrating attacks, as 
well as the impact of the headaches on the 
Veteran's economic adaptability.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
January 2009 SOC, and provides an opportunity to respond.  The 
case should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


